FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                           May 16, 2012
                        UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                           Clerk of Court
                                    TENTH CIRCUIT


 MARCO PEDRO LEMUS,
                 Petitioner–Appellant,                          No. 11-8103
           v.                                         (D.C. No. 2:11-CV-00212-ABJ)
 WYOMING DEPARTMENT OF                                         (D. Wyoming)
 CORRECTIONS MEDIUM
 CORRECTIONAL INSTITUTION,
                 Respondent–Appellee.


                ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before BRISCOE, Chief Judge, McKAY, and HOLMES, Circuit Judges.


       Petitioner, a state prisoner proceeding pro se, seeks a certificate of appealability to

appeal the district court’s denial of his § 2254 habeas petition. In 2005, a Wyoming jury

convicted Petitioner of felony murder and conspiracy to commit aggravated robbery. The

Wyoming Supreme Court affirmed his convictions on July 17, 2007. Lemus v. State, 162
P.3d 497, 499 (Wyo. 2007). Almost four years later, Petitioner filed the instant § 2254

petition, in which he raised claims relating to various evidentiary rulings by the trial

court, the prosecutor’s opening and closing statements, the denial of his request for a



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
change of venue, the jury selection process, and the effectiveness of his appellate counsel.

The district court dismissed the petition as untimely.

       In his request for a certificate of appealability, Petitioner argues the district court

should have equitably tolled his untimely claims because his delay in filing the habeas

petition was caused by his limited education, ignorance of the law, and limited access to a

law library and legal materials. He also argues he showed due diligence in attempting to

pursue his federal claims because in 2008 he mistakenly attempted to appeal the

Wyoming Supreme Court’s decision directly to this court.

       After thoroughly reviewing the record and Petitioner’s filings on appeal, we

conclude that reasonable jurists would not debate the district court’s dismissal of the

habeas petition on timeliness grounds. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Petitioner has simply not demonstrated extraordinary circumstances warranting equitable

tolling under our precedents. See, e.g., Yang v. Archuleta, 525 F.3d 925, 929-30 (10th

Cir. 2008); Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000). Therefore, for

substantially the same reasons given by the district court, we DENY Petitioner’s request

for a certificate of appealability and DISMISS the appeal.


                                                    ENTERED FOR THE COURT



                                                    Monroe G. McKay
                                                    Circuit Judge




                                              -2-